Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-14.  For ease in reading the claims, it is recommend removing the citing of element numbers.

Claims 1 & 6 first cites “the angular deviation (34)”instead of “an angular deviation”.

Claim 2 cites “an angular deviation” where at this instance it should cite “the angular deviation”.

Claim 6 first cites “the evaluation device (40)” instead of “an evaluation device”.
Overall, the use of “the” should not be used at the first citation of an element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 & 6-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6-8 & 13-14 recite the passive tense of “can” and “can be” which is unclear as they are optional terms for reciting elements.  Active terms such as “is” is required when claiming the elements.  All dependent claims are rejected for their dependence on a rejected base claim.
Claim 12 recites the limitation “wherein separate embodiments are provided for an axle assembly (36) with a continuous axle and for a steering axle assembly (38) for individual wheel suspension, respectively”, which is unclear as two embodiments cannot be claimed in one claim unless it is cited in the alternative.  Examiner recommends separate claims for each embodiment if Applicant seeks protection on each suspension system.

Claim 12 recites the limitation “wherein separate embodiments are provided for an axle assembly (36) with a continuous axle and for a steering axle assembly (38) for individual wheel suspension, respectively” which is unclear for each of the cited suspension embodiments what the arrangement to the apparatus of Claim 6 is required.  Examiner looks to the specification [PGPUB 0019] and the recommended divided claims could read where one  claim reads   the brake disc is mounted to a steering knuckle assembly.The second claim reads wherein the disc brake mounted to an axle assembly.

Claim 13 recites the limitation “a planar standardized surface dimensionally accurate to the required tolerance limits” which is unclear as to what is required to meet “a standardized surface dimensionally accurate to the required tolerance limits”.  Examiner looks to the specification and does not find a range of tolerance limits.  Since no values specifying anything beyond a planar surface is in the written disclosure the limitation should cite “a planar surface”.

Claim 14 recites the limitation “the angular deviation (34) of the brake disc (30) can be ascertained from the distance 4in an actively movable manner such that the standardized surface can move into the measuring area of the distance sensors (20, 22, 22', 24) automatically and the apparatus (1) can be calibrated thereafter” which is unclear as to what is required to “in an actively movable manner”. The claim should distinctly state the sensors move towards the standardized surface.  Claim 13 has the distance sensors (20, 22, 22', 24) and/or the connected evaluation device (40) can be aligned to the standardized surface. Claim 14 seems to mix the movement of the sensors for measurement and then seems to be moving of the standardized surface, which is unclear given the sensor movement cited in base Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 &11 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”).

Claim 1. McNaughton discloses a method for ascertaining a positional deviation [Abstract] of a brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) relative to a caliper seat (Fig. 1:  caliper 13), characterized in that an angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] &  from the parallel [Col. 6 lines 20-32:The flatness or deviation relative to a reference plane]  between the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the caliper seat (Fig. 1: caliper seat 13) is measured [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded] in that an apparatus (Fig. 7 : 110 turning apparatus)[Col. 3; lines 18-26] for ascertaining the positional deviation  [Col. 4 lines 10-25:  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is connected [Col. 4 lines 7-12:  caliper 13 associated with an anchor has retains a pair of rotor engaging friction surfaces or pads located on opposite sides of the rotor 11. The pads are urged into engagement with opposed sides of faces 17 and 19 of the rotor 11 by a pair of hydraulic cylinders (pistons) such as 15] to the caliper seat (Fig. 1: caliper seat 13), wherein least two distance sensors (Fig. 1: sensors 23 & 25) of the apparatus (Fig. 1: sensors 23, 25 & 27 with supports 21 on both sides of disc 17 and 21 is attached to caliper 13) that are stationary [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] with respect to the caliper seat (Fig. 1: caliper seat 13) take measurements in the direction of a first flat face (Fig. 1: first face 17 of disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: respective , wherein the distance sensors (Fig. 1: sensors 23 & 25) transmit distances [Col. 6 lines 18-39: respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface] & [Col. 5 lines 35-45: Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] between the first flat face (Fig.1: first face 17 of brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the distance sensors (Fig. 1: sensors 23 & 25) to an evaluation device (Fig. 2: computer evaluation device 65), wherein the angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] is ascertained by the evaluation device (Fig. 2: computer evaluation device 65) from the distances [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed].
McNaugton’s embodiment of (Figs. 1 & 2) is not explicitly disclose the distance sensors measured at different radii of the brake disc to an evaluation device, wherein the angular deviation of the brake disc is ascertained by the evaluation device from the distances.
McNaughton’s embodiment of Figs. 3 & 4 teaches the distance sensors (Fig. 3: contact sensors 85 & 91 for outer radius sensing, sensors 87 & 93 central radius sensing and sensors 89 & 95 inner radius sensing) measured at different radii [Col. 5 lines 35-45] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) to an evaluation device (Fig. 2 computer 65), wherein the angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] of the brake disc (Fig. 1: brake disc 17) is ascertained [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is by the evaluation device (Fig. 2 computer 65), from the distances [Col. 6 lines 18-39].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].
Claim 2. Dependent on the method according to claim 1.  McNaughton further discloses the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is rotated about its rotation axis during the measurement [Col. 6 lines 12-25:  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface], and an angular deviation is ascertained [Col. 6 lines 18-39: The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported] & [Col. 3 lines 1-10:  the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular as a function of the respective rotation angle  [Col.6 lines 18-39] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19)  through distances  [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] from the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) measured during the rotation of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39], wherein an axial perpendicularity [Col.6 lines 18-39:  The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations] and a disc runout are ascertained separately [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] in the evaluation device (Fig. 2: computer evaluation device 65) based on the rotation dependent angular deviation [Col. 6 lines 18-39] & [Col. 3 lines 1-10] [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded].
Claim 3. Dependent on the method according to claim 1. McNaughton further discloses at least one further distance sensor (Fig. 1: sensor 27) is provided which is oriented towards a second flat face (Fig. 1: second flat face 19 of the brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19), so that a surface parallelism of the brake disc (Fig.1: disc 17), can be ascertained [Col. 6 lines 18-39:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired.  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].
Claim 5. Dependent on the method according to claim 1. McNaughton further discloses at least one distance sensor (Fig. 1: sensors 23 & 25) is provided as a capacitive proximity sensor [Col. 4 lines 13-27:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors].
Claim 6. McNaughton discloses an apparatus for ascertaining a positional deviation [Abstract:  determining local departures of opposed friction surfaces that are spaced apart in parallel planes normal to the axis of the rotor] of a brake disc (Fig. 1: disc 17) relative to a caliper seat (Fig. 1: caliper 13)[Col. 4 lines 5-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface characterized in that a connection region [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] configured for connection to the caliper seat (Fig. 1: caliper 13) [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 1], and at least two distance sensors (Fig. 1: sensors 23 & 25) which are stationary [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] with respect to the caliper seat (Fig. 1: caliper seat 13) are provided, and are configured for measuring a distance  [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] between a first flat face of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the distance sensors (Fig. 1: sensors 23 & 25) in the direction of the first flat face (Fig. 1: first flat surface 17 of brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19), wherein an evaluation device (Fig. 2: computer evaluation device 65) is provided, which is connected to the distance sensors (Fig. 1: sensors 23 & 25), so that the measured distance  [Col. 5 lines 35-45: The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] can be transmitted to the evaluation device (Fig. 2: computer evaluation device 65) and the angular deviation [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) can be ascertained from the distance [Col. 6 lines 18-39:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired.  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].
McNaugton’s embodiment of (Figs. 1 & 2) does not explicitly disclose the distance sensors measured at different radii of the brake disc to an evaluation device, wherein the angular deviation of the brake disc is ascertained by the evaluation device from the distances.
McNaughton’s embodiment of Figs. 3 & 4 teaches the distance sensors (Fig. 3: contact sensors 85 & 91 for outer radius sensing, sensors 87 & 93 central radius sensing and sensors 89 & 95 inner radius sensing) measured at different radii [Col. 5 lines 35-45] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) to an evaluation device (Fig. 2 computer 65), wherein the angular deviation of the brake disc (Fig. 1: brake disc 17) is ascertained [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is by the evaluation device (Fig. 2 computer 65), from the distances [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The relationship between measured time and angular location relative to the angular reference is then computed and the relationship between measured variations and angular location relative to the angular reference inferred].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].
Claim 7. Dependent on the apparatus according to claim 6. McNaughton further discloses the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) can be rotated during the measurement and a rotation angle [Col. 6 lines 18-39: Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The  of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) about its rotation axis can be ascertained [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded], and thus a rotation angle dependent change in the angular deviation [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) can be ascertained through distances [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] from the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) measured during the rotation of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the , wherein the evaluation device (Fig. 2: computer evaluation device 65) is adapted to separately ascertain an axial perpendicularity [Abstract:  determining local departures of opposed friction surfaces that are spaced apart in parallel planes normal to the axis of the rotor] and a disc runout [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] based on the rotation angle dependent angular deviation [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The relationship between measured time and angular location relative to the angular reference is then computed and the relationship between measured variations and angular location relative to the angular reference inferred].
Claim 8. Dependent on the apparatus according to claim 6. McNaughton further discloses at least one further distance sensor (Fig. 1: sensor 27) which is oriented towards a second flat face (Fig. 1:  second disc face 19) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and measures the distance [Col. 5 lines 35-45: Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the  from the second flat face (Fig. 1 second flat face 19 of disc 11), so that a surface parallelism [Col.3 lines 37-45: and measure not only roundness, flatness, and run-out, but also thickness variation, parallelism, and other characteristics of the brake rotor and caliper assembly while rotating and driving on the road, in a chassis dynamometer, or in a standard dynamometer. One type of thickness variation is generated when the brake surface is not consistently perpendicular with respect to the axis of rotation] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19)[ can be ascertained from the measured values of the further distance sensor  [Col. 4 lines 13-25:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].
Claim 9. Dependent on the apparatus according to claim 6.  McNaughton’s embodiment Figs. 1 & 2 do not explicitly disclose at least three distance sensors are provided to act on the first flat face and at least two distance sensors are provided to act on the second flat face of the brake disc.
McNaughton’s embodiment of Figs. 3 & 4 teaches at least three distance sensors (Fig. 3: top face contact sensors 85 for outer radius sensing, sensors 87 central radius sensing and sensors 89 inner radius sensing) are provided to act on the first flat face (Fig. 3: first face is  top face of brake disc 9) and at least two distance sensors (Fig. 3: bottom face contact sensors 91 for are provided to act on the second flat face (Fig. 3: second face is  bottom face of brake disc 9) of the brake disc (Fig. 3: brake disc 79)[Col. 5 lines 35-40: Opposed sensor pair 85 and 91 map rotor variations along an outer annular path 105 while the pair 87 and 93 are aligned with one another to sense the rotor variations along an intermediate annular strip 107. An innermost strip 109 is sensed by the pair 89 and 95. Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].
Claim 11. Dependent on the apparatus according to claim 6. McNaughton further discloses at least one distance sensor (Fig. 1: sensors 23 & 25)   is configured as a capacitive proximity sensor [Col. 4 lines 13-27:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”) in view of Juzswik (US 20190225202; “Juzswik”).

Claim 12 (as best interpreted). Dependent on the apparatus according to claim 6. McNaughton discloses in the background of the invention a braking system for a vehicle includes a flat disc or rotor that is fixed to and rotatable with an associated vehicle wheel and a caliper that is fixed to the vehicle chassis spans the rotor. A pair of friction surfaces or pads retained by the caliper are urged by pressurized fluid acting on a piston and the caliper housing into engagement with opposed rotor faces to effect a brake application.
McNaughton does not explicitly disclose separate embodiments are provided for an axle assembly with a continuous axle and for a steering axle assembly for individual wheel suspension, respectively.
Juzswik teaches separate embodiments are provided for an axle assembly with a continuous axle and for a steering axle assembly for individual wheel suspension, respectively.
Juzswik teaches a vehicle (Fig. 1: vehicle 16) [0025 The vehicle 16 includes a disc braking system 50 that includes a brake disc 52 secured to the hub 24 for rotation with the hub, wheel 30, and tire 32. The disc braking system 50 also includes a brake caliper 54 that is secured to the steering knuckle 20 by a bracket 56. The disc 52 and the caliper 54 thus move in unison with the steering knuckle 20 through steering movements (arrow B) and suspension a brake disc (52) of a disc brake (Fig. 1:  brake disc assembly 10)10 mounted to a steering knuckle assembly (20).  In a separate embodiment option [0026] Juzswik also teaches a brake disk assembly (10) on an axle assembly is provided [0026 Examples of independent suspensions with which the brake pad wear sensing system can be implemented include, but are not limited to swing g axle suspensions, sliding pillar suspensions, MacPherson strut suspensions, Chapman strut suspensions, multi-link suspensions, semi-trailing arm suspensions, swinging arm suspensions, and leaf spring suspensions. Additionally, the brake pad wear sensing system can be implemented with dependent suspension systems including, but not limited to, Satchell link suspensions, Panhard rod suspensions, Watt's linkage suspensions, WOB link suspensions, Mumford linkage suspensions, and leaf spring suspensions. Furthermore, the brake pad wear sensing system can be implemented on front wheel disc brakes or rear wheel disc brakes.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Juzswik’s options for monitoring disc brake assemblies on a variety of suspension systems to include steering knuckle assemblies or axle assemblies as implementations for McNaughton’s disc brake monitoring assembly because providing a monitoring system that can be applied across the industry of vehicle suspension system increases the commercial viability of a product that will increase the performance and the reliability of vehicle’s braking system [Juzswik 0047].

Claims 4, 10, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”) in view of Fujiwara (JP 01136011; “Fujiwara” translation provided for citations).

Claims 4 & 10. Dependent on respectively the method according to claim 1 and the apparatus according to claim 6. McNaughton does not explicitly disclose at least one distance sensor is provided as a laser-measuring sensor.
Fujiwara teaches a device (Fig. 1) for monitoring a brake disc (Fig. 1:  100 brake disc)[0001 The present invention is an inspection for inspecting the shape (for example, flatness) of the
measurement surface of an object to be inspected having a measurement surface to be inspected (for example, a disc rotor which is a component of a v1 moving device of an automobile).  Fujiwara further teaches at least one distance sensor (Fig. 1: laser distance sensor 21 & 22) is provided as a laser measuring sensor [Page 2 ¶ two:  The inspection distances 21 and 22 are rotatably supported by the drive device 3 described are a light transmission system (not shown) consisting of a laser diode (LD) and a lens system, a semiconductor device detection element, and a lens, respectively. It is an optical distance sensor consisting of a light receiving system (not shown) and a system].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujiwara’s laser diode distance measurement sensor as McNaughton’s distance measurement sensors because a laser sensor provide reliable measurement in environments where electromagnetic noise can interfere with McNaughton’s capacitive distance measurements [Fujiwara 0001 para. 1].
Claim 13. Dependent on the apparatus of Claim 6.  McNaughton does not explicitly disclose a calibrating device comprising a connection seat and a master adjuster which includes a planar standardized surface dimensionally accurate to the required tolerance limits and oriented parallel to the connection seat, wherein the connection seat can be connected to than apparatus, and wherein the distance sensors and/or the connected evaluation device can be aligned to the standardized surface.
 a device (Fig. 1) for monitoring a brake disc (Fig. 1:  100 brake disc)[0001 The present invention is an inspection for inspecting the shape (for example, flatness) of the measurement surface of an object to be inspected having a measurement surface to be inspected (for example, a disc rotor which is a component of a v1 moving device of an automobile).  Fujiwara further teaches a calibrating device (Fig. 6: control system 4) comprising a connection seat (Fig. 6: steel mounting arm 33) and a master adjuster (Fig. 6:  stepper motor 31) which includes a planar (Fig. 6: reference disc 13) standardized surface (Fig. 6: reference surfaces 12 & 120) dimensionally accurate to the required tolerance limits [0001 first ¶: is placed and a reference surface located at a predetermined distance from the previously described mounting surface. The distance sensor for inspection that measures the distance between the table and the measurement surface of the object to be inspected and the self is fixed integrally with the distance sensor for inspection, and the distance between the reference surface and the self is measured] and oriented parallel (Fig. 6: reference surfaces 12 & 120 parallel to steel arm horizontal portion 33) to the connection seat (Fig. 6: steel mounting arm 33), wherein the connection seat (Fig. 6: steel mounting arm 33) can be connected [Page 2 ¶2: The drive device 3 includes a stepping motor 31 fixed to the inspection table 1 and a steel arm portion 33 attached to the rotating shaft 32 of the stepping motor 31] to the apparatus (Fig. 1: inspection table 1), and wherein the distance sensors (Fig. 6:  21 & 22) aligned to the standardized surface (Fig. 6: reference surface 120) [Page 4 ¶2:  The inspection device of this embodiment is configured to integrally rotate the inspection distance sensor 21 and the compensation distance sensor 23, and the compensation distance sensor 23 measures the distance between the reference surface 12 and itself. There is. Therefore, if the difference between the detection distance (measurement data) of the inspection distance sensor 21 or the inspection distance sensor 22 and the detection distance (measurement data) of the compensation distance sensor 23 is detected]  & [Page 4 ¶2:   the reference surface 120. In this inspection device, the compensation distance sensor 230 is attached to one portion 331 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujiwara’s adjustable mounting arms using a stepper motor and control processing to move the sensors relative to a reference surface as feature to move McNaughton’s sensor arms relative to a reference surface because the adjusting of the sensor arms improves the measurement of properties of a disc brake by ensuring the measurement readings are consistent by adjusting the sensors to a precision distance from the a known value to a reference surface [Fujiwara: 0001 Page 4 last ¶].

Claim 14. Dependent on the calibrating device according to claim 13.  McNaughton further discloses the apparatus for ascertaining a positional deviation of a brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) relative to a caliper seat  (Fig. 1: caliper seat 13), characterized in that a connection region  [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] configured for connection to the caliper seat  (Fig. 1: caliper seat 13), and at least two distance sensors (Fig. 1: sensors 23 & 25) which are stationary  [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17]  with respect to the caliper seat  (Fig. 1: caliper seat 13) are provided. 
McNaughton does not explicitly disclose:
 the distance sensors are arranged at different radii with respect to the rotation axis of the brake disc and are configured for measuring a distance between a first flat face of the brake disc and the distance sensors in the direction of the first flat face of the brake disc, wherein an evaluation device is provided, which is connected to the distance sensors, so that the measured distance can be transmitted to the evaluation device and the angular deviation of the brake disc can be ascertained from the distance in an actively movable manner.
2) the master adjuster is connected to the apparatus for ascertaining a positional deviation of a brake disc can be ascertained from the distance in an actively movable manner such that the standardized surface can move into the measuring area of the distance sensors automatically and the apparatus  can be calibrated thereafter.
With regard to 1)  McNaughton’s embodiment of Figs. 3 & 4 teaches the distance sensors (Fig. 3: contact sensors 85 & 91 for outer radius sensing, sensors 87 & 93 central radius sensing and sensors 89 & 95 inner radius sensing) measured at different radii [Col. 5 lines 35-45] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and are configured for measuring a distance between a first flat face (Fig. 3: top of disc 9) of the brake disc (Fig. 3: disc 79) and the distance sensors (Fig. 3: 85, 87 & 89) in the direction of the first flat face (Fig. 3: top of disc 9) of the brake disc (Fig. 3: disc 79) wherein an evaluation device (Fig. 2 computer 65) is provided, which is connected  to the distance sensors (Fig. 3: 85, 87 & 89), so that the measured distance [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on  can be transmitted to the evaluation device (Fig. 2 computer 65) and the angular deviation [Col. 6 lines 18-39: The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported] & [Col. 3 lines 1-10:  the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded. The measured variations may then be displayed as a function of angular location relative to the angular reference. The step of displaying may include performing a harmonic analysis on the sample digital forms and displaying potential harmonics in terms of undulations per revolution] of the brake disc (Fig. 3: disc 79) can be ascertained from the distance in an actively movable manner [Col. 5 lines 35-50: Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed. A common reference signal indicating the beginning of a sampling revolution may be derived from sensor 97 and a timing or reference indication 103 which provides a function similar to that of 33 in FIG. 1. Pedestal 73 contains a drive mechanism for rotating the rotor 79 about axis 101 at a relatively constant speed. Synchronization might also 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Figs. 3 & 4 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].
With regard to 2)  the master adjuster is connected to the apparatus for ascertaining a positional deviation of a brake disc can be ascertained from the distance in an actively movable manner such that the standardized surface can move into the measuring area of the distance sensors automatically and the apparatus  can be calibrated thereafter.
Fujiwara teaches a device (Fig. 1) for monitoring a brake disc (Fig. 1:  100 brake disc)[0001 The present invention is an inspection for inspecting the shape (for example, flatness) of the measurement surface of an object to be inspected having a measurement surface to be inspected (for example, a disc rotor which is a component of a v1 moving device of an automobile).  Fujiwara further the master adjuster (Fig. 6:  stepper motor 31) is connected to the to the apparatus (Fig. 1: inspection table 1) for ascertaining a positional deviation of a brake disc (Fig. 1: 79) can be ascertained from the distance in an actively movable manner [0001 first ¶: is placed and a reference surface located at a predetermined distance from the previously described mounting surface. The distance sensor for inspection that measures the distance between the table and the measurement surface of the object to be such that the standardized surface (Fig. 6: reference surfaces 12 & 120) can move into the measuring area [Page 3 first ¶: The inspection distance sensors 21 and 22 and the compensation distance 11it = sensor 23 are 3Q41 so as to rotate at a rotation angle of about 5 degrees during one rotation period T1 of the stepping motor 31] of the distance sensors (Fig. 6:  21 & 22)  automatically and the apparatus  (Fig. 1: inspection table 1) can be calibrated thereafter [Page 3 last ¶:  the corrected measurement data Mx of the measurement surface 104 is obtained from the difference between the measurement data M and the measurement data M ″. The corrected measurement data MX is data representing the displacement of the measurement surface 104 in the Y direction after correcting the fluctuation in the Y direction of the inspection distance sensor 21. Then, the corrected measurement data MY of the measurement surface 105 is obtained from the difference between the measurement data M'and the measurement data M'. The corrected measurement data MY is data representing the displacement of the measurement surface 105 in the Y direction after correcting the fluctuation of the inspection distance sensor 22 in the Y direction] & [Page 4: last ¶ As described above, the inspection device of the present invention has an inspection distance sensor for measuring the measurement surface of the object to be inspected and a compensation distance # II for measuring the reference surface of the inspection table. Since the sensor is provided with
a drive device for moving the sensor device including the inspection distance sensor and the compensation distance sensor, it is possible to compensate for the displacement of the inspection distance sensor in the measurement direction. It is possible to accurately and efficiently measure the shape of the measured object, such as the displacement of the measured object and the roughness of the measured surface].


Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 7716974
Kitchen; Willard
Monitors wear on brake disc
US 7222521
Smith; Michael Henry et al.
These rotor characteristics, whether from wear, manufacturing defects, or design defects, can produce pulsations in the brake system when brakes are applied, and therefore will cause a shuddering sensation in a braking motor vehicle
US 5970427
Greenwald; Christopher L.
Monitors condition of a disk having a disk axis and first and second disk surfaces that are normal to the disk axis. Measures relative to a line parallel to the disk axis. The gauges generate position signals corresponding to the measured positions of the disk surfaces.
US 20140352417  
Iwahashi; Toru et al.
 device for measuring undulation of a brake disc in a railway wheel with brake discs includes a wheel support supporting a hub's bore of the railway wheel
US 20120198926  
BAUMGARTNER; Johann et al.
A measuring arrangement measures the application force of a disc brake. The arrangement includes two disc brake components displaceable relative to each other upon application of the force.

Ante; Johannes et al.
Measuring a normal force affecting a disk brake that is used particularly in motor vehicles. In order to further develop a device for measuring an effective normal force so as to significantly decrease the additional mounting space required in the area of a disk brake.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856